            Case 2:20-cv-01438-JHS Document 1 Filed 03/16/20 Page 1 of 8

                  L
                   1 .
                   \i   ' .
                                         '   ..
                        ... ~ .... -1'


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MM & AM, minor plaintiffs,
 by their mother DANIELLE MULLIN
 402 Atwater Drive South
 Malvern, PA 19355
                    Platiniffs,
        V.                                                     Case No: _ _ _ _ _ _ _ _ __ _

 RELIASTAR LIFE INSURANCE COMPANY
 20 Washington Ave. South
 Minneapolis, MN 55440                                                           MAR 16 ?~,,1
                   De endants.                                                   ~   ARK,'       r r,
                                                                            By               v     vl-111
                                                      COMPLAINT

       Plaintiffs MM and AM, by their mother Danielle Mullin, and through their

attorney Gawthrop Greenwood, PC, hereby Complain of Reliastar Life Insurance

Company and, in support thereof, state as follows:

                                                        PARTIES

       1.       Plaintiff are MM and AM, the minor children of Danielle Mullin, all of

whom reside at the above-captioned address and on whose behalf Ms. Mullin brings 'the

instant claims.

       2.       Defendant is Reliastar Life Insurance Company, which purports to be a

New York stock company with a home office at the above-captioned address.

                                                  JURISDICTION & VENUE

       1.       This Court has personal jurisdiction over the defendant because there exist

adequate contacts between Reliastar Life Insurance Company and the forum state:

Reliastar sells life insurance products, including the life insurance policy specifically


                                                           1
        Case 2:20-cv-01438-JHS Document 1 Filed 03/16/20 Page 2 of 8




involved in this action, within the Commonwealth of Pennsylvania and the Eastern

District thereof.

       2.     This Court has subject matter jurisdiction over this case pursuant to 28

U.S.C. § 1332, because there is diversity of jurisdiction and the amount in controversy

exceeds $75,000.

       3.     Venue is proper in the Eastern District of Pennsylvania pursuant to 28

U.S.C. § 1391 because a substantial part of the events or omissions giving rise to the claim

occurred in that District.

                               FACTUAL ALLEGATIONS

       4.     On or about June 5, 2009, Dennis H. Mullin, Jr., purchased a policy of life

insurance with a face amount of $1,000,000.00, referred to hereafter as "the Policy."

(Attached at Exhibit" A").

       5.     The Policy defines itself as a "Non-Participating Indeterminate Premium

Term Life Insurance Policy to Age 95 with Exchange Options and a Premium Adjustment

provision.

              a. The Policy provided for premium payments of $116.60, due quarterly
                 after June 6, 2009, during the initial term of the Policy, after which the
                 Policy provided that "premiums may increase but will never be greater
                 than those shown in the Schedule of Maximum Premium by Year."

              b. The Policy further provided that premium adjustments, if any, would
                 be made not more than once a year, and that any "adjustment of
                 premiums will be based on appropriate actuarial factors and
                 expectations of future investment earnings, mortality, persistency and
                 expenses."



                                             2
           Case 2:20-cv-01438-JHS Document 1 Filed 03/16/20 Page 3 of 8




                c. The Policy includes a suicide clause, which provides that if" the Insured
                   commits suicide, while sane or insane, within two years of the Issue
                   Date, we will pay only the amount of premiums paid to us."

                d . The Policy includes a Grace Period that provides that "payments must
                    be made by the 31 st day after the due date, otherwise this Policy will
                    end. The Policy will be in force during these 31 days of grace. If the
                    insured dies during the Grace Period, we will deduct any unpaid
                    premiums from the Death Benefit."

                e. Finally, the Policy includes a Reinstatement Provision which provides
                   that, if" the premium is not paid by the end of the Grace Period, we will
                   allow this Policy to be put back in force, subject to the following: (1) Your
                   request in writing in advance; (2) Evidence of insurability satisfactory to
                   us; (3) Payment of premium for the Grace Period in which the premium
                   was in default with 6% interest compounded annually, plus the current
                   premium due for reinstatement; and (4) Your reinstating this Policy
                   within 3 years of the due date of the first unpaid premium."

          6.    On or about February 1, 2012, Dennis Mullin changed his beneficiary from

Danielle Mullin to MM and AM, his minor children.

          7.    Dennis Mullin paid premiums faithfully from the date the Policy went into

force .

          8.    On or about July 11, 2019, Reliastar mailed Mr. Mullin notice that it had

"not received the necessary premiums that are required to keep the [Policy] active.

Because no payment has been received, the [P]olicy has lapsed without value effective

July 11, 2019 and the valuable coverage it provided has been terminated." (Attached at

Exhibit "B").

          9.    At some time, either before or after this notice of termination was mailed,

Mr. Mullin sent Reliastar a check for $116.60, which is the full amount due.                On


                                               3
            Case 2:20-cv-01438-JHS Document 1 Filed 03/16/20 Page 4 of 8




information and belief, it is alleged that the check was mailed on July 1, 2019-ten days

in advance of the date Reliastar actually terminated the Policy.

            10.   If the check was in fact written and mailed on July 1, 2019, it is unlikely in

the ordinary course of events that it arrived at Reliastar on or after July 11, 2019.

            11.   Regardless, Reliastar received and accepted the check, and deposited it into

its own accounts.

            12.   On or about July 22, 2019, Reliastar mailed Mr. Mullin notice that the

payment he submitted "in the amount of $116.60 will be returned under separate cover.

We cannot accept the payment because your policy has lapsed." (Attached at Exhibit

II   C").

            13.   Reliastar did then mail Mr. Mullin a separate check, drawn on its own

accounts, for $116.60.

            14.   Mr. Mullin died on September 25, 2019.

            15.   In spite of demand, Reliastar has failed to either issue benefits to the

beneficiaries of the Policy or issue a denial letter.

                            COUNT I: DECLARATORY JUDGMENT
                              (Payment made within Grace Period)

            16.   The foregoing paragraphs are incorporated by reference.

            17.   If, as it is alleged on information and belief, Mr. Mullin's check was mailed

and received by Reliastar before July 11, 2019, then the Grace Period provision of the

Policy requires that Reliastar treat the Policy as in force thereafter.




                                                 4
        Case 2:20-cv-01438-JHS Document 1 Filed 03/16/20 Page 5 of 8




       18.    The next payment due in the ordinary course of events would fall on

September 5, 2019, and the Grace Period for that payment would keep the Policy in force

until October 5, 2019.

       19.    In other words, if Mr. Mullin's final check was received by Reliastar during

the Grace Period that ran from June 5, 2019-through-July 11, 2019, then Mr. Mullin died

during a period when the Policy was in force, and his beneficiaries MM and AM are

entitled to receive a death benefit.

       20.    Under the terms of the Policy, that death benefit is reduced by the amount

due for the unpaid final premium, and is therefore $999,883.40 together with judgment

interest.

       WHEREFORE, based on the foregoing, Plaintiffs respectfully request that this

Court DECLARE that death benefits are due and owing to minor plaintiffs AM and MM

in the amount of $999,883.40, together with pre-and post-judgment interest, costs, and

such additional relief as this Court deems proper, and ORDER that Reliastar make

payment of the death benefit to minor plaintiffs AM and MM as set forth in the Policy.

                         COUNT II: DECLARATORY JUDGMENT
                         (Payment made outside of Grace Period)

       21.    The foregoing paragraphs are incorporated by reference.

       22.    It is alleged on information and belief that Mr. Mullin mailed payment of

the full premium due on or about July 1, 2019, within the June 5, 2019-through-July 11,

2019 Grace Period.




                                            5
        Case 2:20-cv-01438-JHS Document 1 Filed 03/16/20 Page 6 of 8




       23.    It is therefore alleged on information and belief that Mr. Mullin's payment

was received by Reliastar within the June 5, 2019-through-July 11, 2019 Grace Period.

       24.    If, in fact, that payment was received sometime after July 11, 2019,

Reliastar' s acceptance of the payment by cashing the check constitutes implied waiver of

its right to terminate under Schifalacqua v. CNA Ins., 567 F.2d 1255, 1258 (3d Cir. 1977) and

related Pennsylvania case law.

       25.    It is alleged on information and belief that Mr. Mullin, relied on Reliastar's

acceptance of his check as proof that the Policy was in force and took action or failed to

take action as a result thereof.

       26.    Mr. Mullin' s death occurred after his check was accepted by Reliastar and,

if that acceptance and reliance thereon is found by this Court to constitute implied waiver

of the right to terminate, the date of loss occurred following payment and at a time when

the Policy was not in default.

       27.    In other words, if Mr. Mullin's final check was received by Reliastar after

the Grace Period that ran from June 5, 2019-through-July 11, 2019, but Reliastar

nevertheless accepted the check by cashing it, then the termination was impliedly waived

thereby, Mr. Mullin died during a period when the Policy was in force, and his

beneficiaries MM and AM are entitled to receive a death benefit.

       28.    Under the terms of the Policy, that death benefit is reduced by the amount

due for the unpaid final premium, and is therefore $999,883.40 together with judgment

interest.



                                             6
        Case 2:20-cv-01438-JHS Document 1 Filed 03/16/20 Page 7 of 8




       WHEREFORE, based on the foregoing, Plaintiffs respectfully request that this

Court DECLARE that death benefits are due and owing to minor plaintiffs AM and MM

in the amount of $999,883.40, together with pre-and post-judgment interest, costs, and

such additional relief as this Court deems proper, and ORDER that Reliastar make

payment of the death benefit to minor plaintiffs AM and MM as set forth in the Policy.

                                   COUNT III: BAD FAITH

       29.     The foregoing paragraphs are incorporated by reference.

       30.     Reliastar has received proof of the fact and manner of Mr. Mullin's death,

which is believed and therefore averred not to be disputed by Reliastar.

       31.     Reliastar is aware of the date on which it received a premium payment from

Mr. Mullin, and aware of the fact that it accepted that premium payment by cashing it.

       32.     Reliastar' s refusal to pay benefits or issue a denial letter is in bad faith.

       WHEREFORE, based on the foregoing, Plaintiffs respectfully request that this

Court award JUDGMENT in favor of minor plaintiffs AM and MM in the amount of

$999,883.40, together with interest on that amount from September 25, 2019 at the prime

rate of interest plus three percent, and such additional relief as may be provided by 42

Pa.CS. § 8371.

                                       JURY DEMAND

       33.     Pursuant to Fed.R.Civ.P. 38(b), Ms. Mullin demands a trial by jury on all

issues so triable.



                                                    Respectfully submitted:
                                                7
       Case 2:20-cv-01438-JHS Document 1 Filed 03/16/20 Page 8 of 8




Date: March 16, 2020
                                                              rt No. 307270




                                               610.696.7111
                                         em:   jlarkin@gawthrop.com




                                     8
